Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2002/0047948).
Regarding claim 1, Yoo et al. (figures 5-7) discloses a display substrate, comprising: 
a base substrate (110); and 
a display area and a peripheral area surrounding the display area on the base substrate, 
wherein a dummy pixel unit and a dummy data line are located in the peripheral area (the outermost pixels of the all the pixels); 
wherein the dummy pixel unit comprises a thin film transistor comprising a first electrode and a second electrode, wherein the first electrode is one of a source electrode and a drain electrode and is electrically connected to the dummy data line (figure 5); and 
wherein the second electrode is another of the source electrode and the drain electrode and comprises a first portion and a second portion separated by a first opening (162, 163 and 165-166; see at least paragraph 0052).
Regarding claim 2, Yoo et al. (figures 5-7) discloses the dummy pixel unit further comprises a pixel electrode (P) electrically connected to the second portion of the second electrode, 
the thin film transistor further comprises an active layer (141 or 151) and a gate electrode (122), 
in a same thin film transistor, an orthographic projection of the gate electrode on the base substrate at least partially overlaps an orthographic projection of the active layer on the base substrate, and 
the orthographic projection of the gate electrode on the base substrate at least partially overlaps an orthographic projection of the first portion of the second electrode on the base substrate (122 and 162, 163).
Regarding claim 4, Yoo et al. (figures 5-7) discloses wherein: in a same thin film transistor, the orthographic projection of the active layer on the base substrate at least partially overlaps the orthographic projection of the first portion of the second electrode on the base substrate and at least partially overlaps an orthographic projection of the second portion of the second electrode on the base substrate, and an orthographic projection of the first opening on the base substrate falls into the orthographic projection of the active layer on the base substrate and the orthographic projection of the gate electrode on the base substrate (141).
Regarding claim 5, Yoo et al. (figures 5-7) discloses wherein in a same thin film transistor, an orthographic projection of an edge of the first portion of the second electrode close to the first opening on the base substrate is aligned with an edge of the orthographic projection of the gate electrode on the base substrate.
Regarding claim 8, Yoo et al. (figures 5-7) discloses the second electrode further comprises a third portion separated from the second portion by a second opening (166), an orthographic projection of each of the first opening and the second opening on the base substrate does not overlap the orthographic projection of the gate electrode on the base substrate and does not overlap the orthographic projection of the active layer on the base substrate, an orthographic projection of at least one of the first portion of the second electrode and the third portion of the second electrode on the base substrate at least partially overlaps the orthographic projection of the gate electrode on the base substrate and at least partially overlaps the orthographic projection of the active layer on the base substrate, and the second portion of the second electrode is electrically connected to the pixel electrode through a first via hole structure.
Regarding claim 15, Yoo et al. (figures 5-7) discloses a display panel comprising the display substrate according to claim 1.
Regarding claim 16, Yoo et al. (figures 5-7) discloses an electronic device comprising the display substrate according to claim 1.
Regarding claim 17, Yoo et al. (figures 5-7) discloses an electronic device comprising the display panel according to claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2002/0047948) in view of Huang (US 2016/0342048).
Regarding claim 3, Yoo et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Yoo et al. is silent regarding the orthographic projections of the layers.  Huang (figures 5-6) teaches wherein: in a same thin film transistor, the orthographic projection of the active layer (1402) on the base substrate at least partially overlaps the orthographic projection of the first portion of the second electrode (1052) on the base substrate and does not overlap an orthographic projection of the second portion (1053) of the second electrode on the base substrate, and an orthographic projection of the first opening on the base substrate does not overlap the orthographic projection of the active layer on the base substrate and does not overlap the orthographic projection of the gate electrode on the base substrate (107 and 1041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode layers of as taught by Huang in order to improve the display quality of the display device. 
Regarding claim 7, Huang (figures 5-6) teaches wherein in a same thin film transistor, the orthographic projection of the gate electrode on the base substrate partially overlaps an orthographic projection of the second portion of the second electrode on the base substrate (1052 and 1041).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2002/0047948) in view of Lee et al. (US 2018/0011357).
Regarding claim 6, Yoo et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Yoo et al. is silent regarding wherein in a same thin film transistor, the orthographic projection of the gate electrode on the base substrate completely covers the orthographic projection of the first portion of the second electrode on the base substrate.  Lee et al. (figure 10) teaches wherein in a same thin film transistor, the orthographic projection of the gate electrode on the base substrate completely covers the orthographic projection of the first portion of the second electrode on the base substrate (DEi and 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode layers of as taught by Lee et al. in order to improve the display quality of the display device and secure the connections between the electrodes. 
Claims 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2002/0047948) in view of Sasuga et al. (US 2006/0033872).
Regarding claim 9, Yoo et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Yoo et al. is silent regarding a common electrode.  Sasuga et al. (figures 1-19) teaches a common electrode (COM, ITO2), wherein an electrode extension layer (d1, INT) electrically connected to the common electrode and the dummy data line is further located in the peripheral area, and the electrode extension layer is made of a same material and arranged in a same layer as the first electrode, the second electrode and the dummy data line.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode layers of as taught by Sasuga et al. in order to improve the display quality of the display device and secure the connections between the electrodes. 
Regarding claim 10, Sasuga et al. (figures 1-19) teaches wherein both ends of the dummy data line are electrically connected to the electrode extension layer to form a conductive loop that passes through the dummy data line and the electrode extension layer.
Regarding claim 11, Sasuga et al. (figures 1-19) teaches a common electrode and a connection layer (ITO, AGP, d1), wherein an electrode extension layer (ITO2) connected to the common electrode is further located in the peripheral area, the connection layer is made of a same material and arranged in a same layer as the pixel electrode, and the connection layer is electrically connected to the common electrode through a second via hole structure and is electrically connected to the electrode extension layer through a third via hole structure.
Regarding claim 12, Sasuga et al. (figures 1-19) teaches wherein: the common electrode comprises a first common electrode extension portion and a second common electrode extension portion connected to each other, and an extension direction of the first common electrode extension portion crosses an extension direction of the second common electrode extension portion, and wherein an orthographic projection of the connection layer on the base substrate at least partially overlaps an orthographic projection of the second common electrode extension portion on the base substrate, and an orthographic projection of the first common electrode extension portion on the base substrate at least partially overlaps an orthographic projection of the pixel electrode on the base substrate (the electrode layers extend in three different directions, xyz, ITO, ITO2, AGP, d1, g1).
Regarding claim 13, Sasuga et al. (figures 1-19) teaches a common electrode and a gate line, wherein an electrode extension layer electrically connected to the common electrode is further located in the peripheral area, and the electrode extension layer is made of a same material and arranged in a same layer as the first electrode, the second electrode and the dummy data line; and wherein the gate line is made of a same material and arranged in a same layer as the gate electrode, and an orthographic projection of the gate line on the base substrate overlaps an orthographic projection of the electrode extension layer on the base substrate (the electrode layers extend in three different directions, xyz, ITO, ITO2, AGP, d1, g1).
Regarding claim 14, Sasuga et al. (figures 1-19) teaches wherein the electrode extension layer comprises a hollow area, and an orthographic projection of the hollow area on the base substrate at least partially overlaps the orthographic projection of the gate line on the base substrate (the opening areas between ITO, ITO2, AGP, d1, g1).
Regarding claim 18, Sasuga et al. (figures 1-19) teaches a common electrode, wherein an electrode extension layer electrically connected to the common electrode and the dummy data line is further located in the peripheral area, and the electrode extension layer is made of a same material and arranged in a same layer as the first electrode, the second electrode and the dummy data line (d1).
Regarding claim 19, Sasuga et al. (figures 1-19) teaches a common electrode and a connection layer, wherein an electrode extension layer connected to the common electrode is further located in the peripheral area, the connection layer is made of a same material and arranged in a same layer as the pixel electrode, and the connection layer is electrically connected to the common electrode through a second via hole structure and is electrically connected to the electrode extension layer through a third via hole structure (ITO, AGP, d1, ITO2).
Regarding claim 20, Sasuga et al. (figures 1-19) teaches a common electrode and a gate line, wherein an electrode extension layer electrically connected to the common electrode is further located in the peripheral area, and the electrode extension layer is made of a same material and arranged in a same layer as the first electrode, the second electrode and the dummy data line; and wherein the gate line is made of a same material and arranged in a same layer as the gate electrode, and an orthographic projection of the gate line on the base substrate overlaps an orthographic projection of the electrode extension layer on the base substrate (the electrode layers extend in three different directions, xyz, ITO, ITO2, AGP, d1, g1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871